The Honorable Jack Critcher State Senator P.O. Box 79 Grubbs, Arkansas 72431-0079
Dear Senator Critcher:
This is in response to your request for an opinion on the following question:
  Pursuant to Arkansas Code Annotated § 14-52-106, does the annual vacation time of a police department employee begin to accumulate with the first day of employment, after the first year of employment, or at some point in between?
Arkansas Code Annotated § 14-52-106 (Repl. 1998), entitled "Annual vacation," provides: "The head or chief of each police department shall arrange that each employee shall be granted an annual vacation of not less than fifteen (15) working days with full pay." Although there are no Arkansas cases addressing this precise issue, it is my opinion that the determination is a matter that generally should be referred to municipal officials.
RESPONSE
It is my opinion that municipal police employees cannot be required to work a year before being allowed to begin accumulating the vacation days provided for in A.C.A. § 14-52-106. The beginning point in considering the meaning of a statute is to construe it just as it reads, giving the words their ordinary and usually accepted meaning in common language. MountainHome Sch. Dist. v. T.M.J. Builders, 313 Ark. 661, 858 S.W.2d 74 (1993). In addition, the Arkansas Supreme Court adheres to the basic rule of statutory construction that is to give effect to the intent of the legislature. Id. Where the language of a statute is plain and unambiguous, the court will determine legislative intent from the ordinary meaning of the language used. Id. Section 14-52-106 clearly provides that each employee must be granted an annual vacation. Had the legislature intended to require employees to work a full year before being entitled to the annual vacation, then it could have easily so stated. See generally A.C.A. § 14-52-107 (all law enforcement officers shall accumulate sick leave at the rate of twenty working days per year beginning one year after the date of employment).
Section 14-52-106 is, however, silent as to whether the annual vacation begins to accumulate with the first day of employment or at some point thereafter. Because the method of accumulation is not specifically addressed by state law, it is my opinion that it is a matter that falls within the purview of municipal officials. Various municipal officials and governing bodies are granted extensive authority with regard to the operation of a police department. See A.C.A. § 14-52-101 (The city council shall have power to establish a city police department, to organize it under the general superintendence of the mayor, and to prescribe its duties and define its powers . . .); A.C.A. § 14-52-102 (The governing body of any incorporated town may establish a police department for the town, prescribe its duties, and define its powers . . .); A.C.A. §14-51-302 (All employees in any fire or police department affected by this chapter [civil service system] shall be governed by rules and regulations set out by the chief of their respective police or fire departments after rules and regulations have been adopted by the governing bodies of their respective municipalities). The particular municipal officials that should be consulted will depend upon the classification of the city and whether it has adopted a civil service system.
Assistant Attorney General Warren T. Readnour prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:WTR/cyh